ORDER
PER CURIAM.
This is a consolidated appeal of Defendant’s appeals from his conviction for first degree robbery and the denial of his Rule 29.15 motion for post-conviction relief. An opinion addressing Defendant’s direct appeal would serve no jurisprudential purpose. Nor would an opinion addressing the appeal from the denial of his 29.15 motion serve a prece-dential purpose. We have provided the parties a memorandum for their use only detailing our reasons for affirmance.
Judgments affirmed pursuant to Rules 30.-25(b) and 84.16(b).